DETAILED ACTION
This Office Action is in response to Application filed April 27, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 3 drawn to the embodiment shown in Fig. 4 of current application, claims 1, 3 and 6, in the reply filed on October 24, 2022 is acknowledged.
The Examiner notes that claims 2, 4 and 9 are not directed to Applicants’ elected species shown in Fig. 4 of current application, because (a) Applicants originally disclosed in paragraph [0061] of current application that “The third p-type layer 231 preferably has a thickness of 0.1 μm to 0.2 μm”, and Applicants further originally disclosed in paragraph [0068] of current application that “The first p-type layer 331 preferably has a thickness of 0.05 μm to 0.2 μm”, which is directed to the nonelected species shown in Fig. 7 of current application, and (b) therefore, claims 2 and 4 reciting that “the high concentration layer has a thickness of 0.05 µm to 0.2 µm” is directed to the nonelected species shown in Fig. 7 of current application.  Claim 9 depends on claim 2, and therefore, claim 9 is also directed to the nonelected species.
In addition, the Examiner further notes that claim 5 is not directed to Applicants’ elected species shown in Fig. 4 of current application, because (a) Applicants originally disclosed in paragraph [0028] of current application that “The first p-type layer may have a thickness of 0.5 μm to 1.5 μm”, which is directed to the first p-type layer 131 shown in Fig. 1 of current application, (b) however, Applicants did not originally disclose that “a total thickness of the layers other than the high concentration layer of a plurality of layers of the p-type layer is 0.5 µm to 1.5 µm” recited in claim 5 for the elected species shown in Fig. 4 of current application, which includes the first p-type layer 131 and the third p-type layer 231, (c) Applicants originally disclosed in paragraph [0061] of current application that “The third p-type layer 231 preferably has a thickness of 0.1 μm to 0.2 μm”, which would suggest that for the elected species shown in Fig. 4 of current application, “a total thickness of the layers other than the high concentration layer of a plurality of layers of the p-type layer is” 0.6 µm to 1.7 µm, i.e. 0.5 μm + 0.1 μm to 1.5 μm + 0.2 μm, and (d) therefore, claim 5 reciting that “a total thickness of the layers other than the high concentration layer of a plurality of layers of the p-type layer is 0.5 µm to 1.5 µm” is not directed to the elected species shown in Fig. 4 of current application.

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 11-12, “a plurality of layers” should be replaced with “the plurality of layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether claim 1 has only a preamble and does not have any claim body, because it appears that there is no claim body as claim 1 is currently presented.
(2) Also regarding claim 1, it is not clear what “the threshold voltage” recited on lines 13-14 refers to, because (a) claim 1 does not recite “a threshold voltage” before reciting “the threshold voltage”, and (b) therefore, the limitation “the threshold voltage” lacks the antecedent basis.
(3) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the configuration of the claimed transistor such that the limitation “the threshold voltage” may be understood, because (a) a threshold voltage of a transistor in reality depends on numerous parameters including where a channel layer is formed, what the material composition of the channel layer is, how thick the channel layer is, how thick a gate dielectric layer is, what the gate dielectric layer is formed of, whether any charges are trapped inside the gate dielectric layer, etc., and (b) however, the only configuration relevant to the claimed threshold voltage recited in claim 1 appears to be the trench gate structure, and Applicants do not claim where the channel layer is, how thick the channel layer is, what the material composition of the channel layer is, what the gate dielectric layer is formed of, where the gate dielectric layer is formed, how thick the gate dielectric layer is, and so on, all of which would alter the claimed threshold voltage, but none of which Applicants claim.
(4) Further regarding claim 1, it is not clear whether the limitation “the threshold voltage” recited on lines 13-14 in conjunction with “a trench gate structure” recited on line 2 suggests that the claimed threshold voltage can be “controlled to a desired value by the acceptor concentration of the high concentration layer” as recited on lines 13-15 regardless of the location of the bottommost surface of the trench gate structure, because (a) for example, in the claimed embodiment shown in Fig. 4 of current application, the bottommost surface of the trench gate structure is disposed below the bottommost surface of the p-type layer 230, especially below the bottommost surface of the high concentration layer 132 in Fig. 4 of current application, and (b) however, if arguendo the bottommost surface of the claimed trench gate structure is above the high concentration layer 230, and if arguendo the bottommost surface of the claimed trench gate structure resides inside the second n-type layer 140 in Fig. 4 of current application, it is not clear whether the limitation “the threshold voltage is controlled to a desired value by the acceptor concentration of the high concentration layer” recited on lines 13-15 would still be true.
(5) Still further regarding claim 1, it is not clear whether the limitation “the threshold voltage is controlled to a desired value by the acceptor concentration of the high concentration layer” recited on lines 13-15 suggests that the acceptor concentration of the high concentration layer is the only parameter that controls the threshold voltage, which does not appear to be the case in a real transistor device as discussed above.
Claims 3 and 6 depend on claim 1, and therefore, claims 3 and 6 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Large-Area In-Situ Oxide, GaN Interlayer-Based Vertical Trench MOSFET (OG-FET),” IEEE ELECTRON DEVICE LETTERS 39 (2018) pp. 711-714)
Regarding claim 1, Ji et al. disclose a method for producing a semiconductor device as a transistor with a trench gate structure (Fig. 1), having a semiconductor layer comprising Group III nitride semiconductor or gallium oxide-based semiconductor formed by sequentially deposing a first n-type layer (n- GaN), a p-type layer (p+ GaN), and a second n-type layer (n+ GaN), 
Ji et al. differ from the claimed invention by not showing that the p-type layer has a plurality of layers, the layer having the highest acceptor concentration of those layers is defined as a high concentration layer, the high concentration layer has an acceptor concentration of not less than 6 × 1018/cm3, the layers other than the high concentration layer of a plurality of layers of the p-type layer has an acceptor concentration of less than 6 × 1018/cm3, and the threshold voltage is controlled to a desired value by the acceptor concentration of the high concentration layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the p-type layer can have a plurality of layers, because (a) p-type dopants contained in the p+ GaN layer disclosed by Ji et al. would diffuse into the neighboring layers of the first n-type layer formed of n- GaN and the second n-type layer formed of n+ GaN, (b) therefore, a p-type layer can be formed under the p+ GaN layer at the interface of the n- GaN layer and the p+ GaN layer since the n-GaN layer is doped with a dopant concentration of 9 × 1015 cm-3 (first paragraph under II. DEVICE FABRICATION), while the p+ GaN layer is doped with a dopant concentration of 3 × 1019 cm-3, and (c) in other words, when enough Mg dopants contained in the p+ GaN layer doped with a Mg concentration of 3 × 1019 cm-3 diffuse into the underlying n- GaN layer with about 1/3300 of the dopant concentration, a not-shown p-type GaN layer can be formed at the interface of the n- GaN layer and the p+ GaN layer depending on the growth conditions of the GaN-based semiconductor layers, which has been commonly observed phenomenon during an epitaxial growth process of GaN-based semiconductor layers.
In this case, when the layer having the highest acceptor concentration of those layers is defined as a high concentration layer, the high concentration layer has an acceptor concentration of not less than 6 × 1018/cm3 (3 × 1019 cm-3), the layers other than the high concentration layer of a plurality of layers of the p-type layer has an acceptor concentration of less than 6 × 1018/cm3 at a location remote from the p+ GaN layer, because “an acceptor concentration” does not necessarily suggest a uniform acceptor concentration, and the threshold voltage is inherently controlled to a desired value by the acceptor concentration of the high concentration layer, because (a) Ji et al. disclose all the other claim limitations, and this limitation is indefinite as discussed above under 35 USC 112(b) rejections.
Regarding claims 3 and 6. The method for producing the semiconductor device according to claim 1, wherein the high concentration layer has an acceptor concentration of not more than 1 × 1020/cm3 (3 × 1019 cm-3) (claim 3), and the high concentration layer is the top layer of the p-type layer (p+ GaN with not-shown p-type layer underneath it) (claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeuchi et al. (US 9,608,104)
Masuda et al. (US 9,006,745)
Takeuchi et al. (US 2015/0048382)
Ohta et al. (US 8,044,434)
Iucolano et al. (US 11,222,969)
Chowdhury et al. (US 10,312,361)
Kurosaki et al. (US 10,236,373)
Kiyama et al. (US 2012/0104556)
Iwamuro (US 8,431,991)
Cao et al. (US 10,903,333)
Cao et al. (US 2018/0097081)
Kaya et al. (US 7,812,371)
Narita et al., “Progress on and challenges of p-type formation for GaN power devices,” Journal of Applied Physics 128 (2020) 090901.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 27, 2022